ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeals of --                                 )
                                                )
  Facility Defense Consultants, Inc.            )      ASBCA Nos. 61145, 61315, 61316
   d/b/a Hanke Constructors                     )                 61317, 61414, 61558
                                                )
  Under Contract No. W912DQ-14-D-4003           )

  APPEARANCE FOR THE APPELLANT:                        Leonard R. Ruzicka, Jr., Esq.
                                                        Ruzicka Law Firm, LLC
                                                        St. Louis, MO

  APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                        Engineer Chief Trial Attorney
                                                       Kristine R. Hoffman, Esq.
                                                       Virginia Murray, Esq.
                                                        Engineer Trial Attorneys
                                                        U.S. Army Engineer District, Kansas City

                                 ORDER OF DISMISSAL

         The dispute has been settled. These appeals are dismissed with prejudice.

         Dated: July 2, 2020


                                               CHRISTOPHER M. MCNULTY
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61145, 61315, 61316, 61317,
61414, 61558, Appeals of Facility Defense Consultants, Inc. d/b/a Hanke Constructors,
rendered in conformance with the Board’s Charter.

      Dated: July 2, 2020



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
    Board of Contract Appeals




2